Citation Nr: 1501486	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-18 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 and from May 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, denied service connection for CAD.

The Board notes that, in a March 2011 rating decision, the RO denied service connection for CAD, specifically as due to herbicide exposure.

The issues of entitlement to service connection for tinnitus, hearing loss, diabetic neuropathy in both hands, and an increased rating for diabetic neuropathy in both legs have been raised by the Veteran in a November 2014 statement.  The issues of an increased rating for posttraumatic stress disorder and clear and unmistakable error for service connection for hypertension have been raised by the Veteran's representative in a December 2014 written brief presentation.  However, these issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran has had a diagnosis of CAD, and the evidence of record indicates that it is due to a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for CAD secondary to type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 49.

The Veteran was denied service connection for CAD in the February 2009 rating decision because the RO determined that there was no evidence that the Veteran has CAD.  The RO relied primarily on a January 2009 VA examination report, stating that CAD was not found in the Veteran, in making such determination.

However, the Veteran may be granted service connection based on the theory of secondary service connection, as the Veteran asserts in his May 2010 substantive appeal.  In the substantive appeal, the Veteran states that he has repeatedly sent medical records showing a diagnosis of CAD and a statement from a physician indicating that the CAD was caused by his type II diabetes.  The Board notes that the Veteran originally claimed service connection for CAD secondary to diabetes mellitus in his January 2008 claim.  The Veteran was awarded service connection for type II diabetes mellitus associated with herbicide exposure in a March 2006 rating decision.

February 2001 private treatment records, included with the Veteran's Social Security Administration (SSA) records, reveal that the Veteran was diagnosed with CAD and hypertension.  Based partly on those private treatment records, SSA found the Veteran to be disabled with a primary diagnosis of ASHD (atherosclerotic heart disease).  While the Veteran has sought service connection for CAD secondary to type II diabetes and not as a disease associated with exposure to certain herbicide agents, the RO developed the Veteran's claim as due to herbicide exposure, resulting in the March 2011 denial.  The Board notes that according to 38 C.F.R. § 3.309, which addresses diseases due to exposure to certain herbicide agents, ischemic heart disease (IHD) includes ASHD and CAD.  38 C.F.R. § 3.309(e) (2014).

May 2004 VA treatment records show that the Veteran has IHD, for which the treating physician prescribed ASA (acetylsalicylic acid).  That treating physician continued such treatment for IHD as demonstrated by VA treatment records, to include records from August 2005, January 2006, and March 2008.  Moreover, that treating physician also indicated in a February 2006 Physician's Statement for Diabetes that the Veteran has cardiovascular complications that are directly due to diabetes mellitus, as the Veteran asserted in his substantive appeal and in a March 2008 statement.

The Board notes that the January 2009 and January 2011 VA examinations indicate that the Veteran does not have CAD or IHD, respectively.  However, based on the evidence, including the February 2006 physician statement, and resolving doubt in the Veteran's favor, the Board finds that the Veteran has had a diagnosis of IHD, to include CAD, and that disability is secondary to the Veteran's service-connected type II diabetes mellitus.  Thus, service connection for CAD, is warranted even if it is not warranted under 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.310(a).

Furthermore, the evidence establishes a "current disability" during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  The requirement that a "current disability" be present in a service connection claim is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim even if that disability subsequently resolves.  See McClain.  The Board may also make a factual finding as to whether an earlier diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In sum, resolving doubt in the Veteran's favor, the evidence is at least in equipoise regarding finding that the Veteran has had a diagnosis of CAD that is secondary to his service-connected type II diabetes mellitus.  Therefore, the Board concludes that 

service connection is warranted for CAD on a secondary basis.  See 38 U.S.C.A. §§ 1110; 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for CAD secondary to type II diabetes mellitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


